Citation Nr: 1541518	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  15-00 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Whether the character of the Appellant's discharge from his period of active service is a bar to the award of VA benefits based on that period of service.


REPRESENTATION

Appellant represented by:	Dana Montalto, Attorney at Law


ATTORNEY FOR THE BOARD

N. Holtz, Counsel



INTRODUCTION

The Appellant served on active duty between February 2006 and October 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Board notes that, as raised by correspondence dated September 14, 2015, the Appellant did not intend to for his request for a hearing before a Decision Review Officer (DRO) to perfect his appeal.  He specifically sought to confirm that the Appellant would have the opportunity to perfect the appeal subsequent to the DRO hearing.  Ultimately, however, the RO certified the appeal to the Board in February 2015, and thus VA is obligated to continue to treat the appeal as perfected, whether or not the Appellant submits a timely Form 9.  Percy v. Shinseki, 23 Vet. App. 37, 46-47 (2009) (holding that "[i]f VA treats an appeal as timely filed, [an appellant] is entitled to expect that VA means what it says.").  Therefore, following the Appellant's DRO hearing, and upon completion of any development indicated, the appeal is to be returned to the Board, as indicated below.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following the October 2014 statement of the case, the Appellant requested a DRO hearing via correspondence dated December 19, 2014.  Upon request, the Appellant is entitled to such a hearing.  38 C.F.R. § 3.103(c)(1) (2015).  As he has not been provided a hearing, the matter must be remanded.

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order to schedule the Appellant for a personal hearing in accordance with his request.  The Appellant should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

